Title: To James Madison from Louis-André Pichon, 17 October 1804
From: Pichon, Louis-André
To: Madison, James


Philadelphia the 17th. october 1804.
Mr. Pichon has the honor to present his respects to Mr. Madison and his regrets that the reports of a Sickness prevailing at washington together with Mrs. Pichon’s State of health which does not admit, just now, of travelling have detained him here longer than he intended, and deprived him of the pleasure of waiting, as early as he proposed, on Mr. Madison. The latter cause, the Situation of Mrs. Pichon, being likely to Keep him, Some time longer, from washington, he takes the liberty to request Mr. Madison to forward here any communications he might intend to honor him with. If Mr. Madison Should have any late information as to the time of the departure of Gnl. Turreau from Paris, Mr. Pichon would be thankfull to have it imparted to him as interesting his household concerns. Mr. Pichon’s letters, as late as the 16th. of july, mention that the minister, was at that period, Still in Paris.
Mr. Pichon begs leave to request Mr. Madison to present to the President of the United States his respects, and his regret at his being unable to offer it personally as Soon as he would have wished.
